Citation Nr: 1216862	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal disorder.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to an initial rating in excess of 30 percent for cellulitis of the lower extremities.

6.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

7.  Entitlement to a rating in excess of 30 percent for PTSD from November 15, 2002, and a rating in excess of 50 percent since February 13, 2008.

8.  Entitlement to an effective date earlier than March 6, 1981, for the grant of service connection for tinnitus.

9.  Entitlement to an effective date earlier than April 11, 2001, for the grant of service connection for diabetes mellitus.

10.  Entitlement to an effective date earlier than April 11, 2001, for the grant of service connection for cellulitis of the lower extremities.

11.  Entitlement to an effective date earlier than November 15, 2002, for the grant of service connection for PTSD.

12.  Entitlement to an effective date earlier than January 24, 2008, for the grant of service connection for coronary artery disease.

13.  Entitlement to an effective date earlier than November 8, 2008, for the grant of a total disability rating based on individual unemployability (TDIU).

14.  Whether the Veteran's combined disability evaluation has been properly calculated.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit, Michigan, Regional Office (RO).  By a rating action in September 2003, the RO granted service connection for diabetes mellitus, type II, evaluated as 20 percent disabling, effective November 15, 2001; that rating action denied a claim for a higher rating for tinnitus.  Subsequently, a March 2004 rating decision granted service connection for PTSD, evaluated as 30 percent disabling, effective November 15, 2002; that rating action confirmed the 20 percent evaluation assigned for diabetes mellitus, type II, with erectile dysfunction.  The March 2004 rating decision also denied the claims of entitlement to service connection for hypertension and gastroesophageal disorder.  In a rating action, dated in September 2004, the RO granted an effective date of April 11, 2001 for the grant of service connection for diabetes.  

In February 2006, the Board granted service connection for cellulitis of the lower extremities; the Board remanded the issues of service connection for hypertension and gastroesophageal disorder on both direct and secondary basis, to include as secondary to diabetes and PTSD.  The Board also remanded the issues of higher ratings for tinnitus, diabetes mellitus and PTSD.  By a rating action in March 2006, the RO implemented the Board decision and granted service connection for cellulitis of the lower extremities and assigned a 30 percent disability rating, effective April 11, 2001.  

By a rating action in May 2008, the RO confirmed its previous denial of an increased rating for tinnitus.  In an October 2008 rating decision, the RO increased the evaluation for PTSD from 30 percent to 50 percent, effective February 13, 2008.  That rating action also granted service connection for coronary artery disease, secondary to diabetes mellitus, and assigned a 30 percent disability rating, effective January 24, 2008.  The RO denied the Veteran's claim for an effective date earlier than March 6, 1981 for the grant of service connection for tinnitus.  The Veteran appealed the effective date assigned for the grant of service connection for coronary artery disease.  In February 2010, the RO granted the Veteran's claim for a total disability rating (TDIU) and assigned an effective date of November 8, 2008.  

(The issues of entitlement to service connection for hypertension, a higher rating for coronary artery disease, a higher rating for cellulitis of the lower extremities, and the proper calculation of a combined rating are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The Veteran's gastroesophageal disorder is not attributable to military service and is not caused or made worse by his service-connected PTSD or diabetes mellitus.  

2.  The Veteran's claim for service connection for tinnitus was first received by the RO on March 6, 1981.  

3.  By a July 1981 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective March 6, 1981.  The Veteran did not appeal that rating decision.  

4.  The Veteran's original claim of service connection for diabetes mellitus was received by the RO in November 2002.  

5.  By a September 2003 rating decision, the RO granted service connection for type II diabetes mellitus, secondary to herbicide exposure, and assigned a 20 percent disability rating, effective from November 15, 2001.  

6.  By a September 2004 rating decision, the RO modified the effective date for service connection and assigned April 11, 2001, for the grant of service connection for the Veteran's diabetes mellitus based on a private treatment report, received on April 11, 2001, which reflected a diagnosis of diabetes mellitus.  

7.  The Veteran's first claim of service connection for PTSD was received at the RO on November 15, 2002.  

8.  In March 2006, service connection was granted for cellulitis as secondary to service connected diabetes mellitus, effective from April 11, 2001.  

9.  VA first received a claim for service connection for coronary artery disease on January 24, 2008.  

10.  The 10 percent rating currently in effect for the Veteran's tinnitus is the maximum schedular rating for tinnitus, whether it is perceived in one ear or each ear.  

11.  The Veteran's tinnitus does not present an exceptional or unusual disability picture as to render application of the regular schedular standards impractical.  

12.  Throughout the rating period on appeal, the Veteran's service-connected diabetes mellitus has required the use of oral hypoglycemic agents and restricted diet, but he does not require treatment with insulin and/or regulation of activities.  

13.  Prior to February 13, 2008, the Veteran's PTSD was manifested by symptoms of depression, anxiety, difficulty sleeping due to recurring nightmares, flashbacks, exaggerated startle response, anger outbursts, hypervigilance, problems with concentration, social isolation, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores ranging from 50 to 60, resulting in occupational and social impairment with reduced reliability and productivity.  

14.  The Veteran's PTSD since February13, 2008, has been manifested by ongoing symptoms of depression, difficulty sleeping due to recurring nightmares, intrusive recollections, mood swings, anger outbursts, hypervigilance, obsessional and ritualistic behavior, social isolation, difficulty with interpersonal relationships, and Global Assessment of Functioning (GAF) scores of 45-50, resulting in deficiencies in most areas.  

15.  The Veteran likely became unemployable due to service-connected disability on November 4, 2007.  


CONCLUSIONS OF LAW

1.  The Veteran does not have gastroesophageal disorder that is the result of disease or injury incurred in or aggravated by active military service; nor is gastroesophageal disorder proximately due to or the result of service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).  

2.  The claim for an effective date earlier than March 6, 1981, for the award of service connection for tinnitus, lacks legal merit.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011); Rudd v. Nicholson, 20 Vet. App. 296(2006).  

3.  The criteria for assignment of an effective date earlier than April 11, 2001 for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2011).  

4.  The criteria for the assignment of an effective date earlier than April 11, 2001, for the grant of service connection for cellulitis of the lower extremities as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107, 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.114, 3.400 (2011).  

5.  The criteria for assignment of an effective date prior to November 15, 2002, for a grant of service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

6.  The criteria for the assignment of an effective date earlier than January 24, 2008, for service connection for coronary artery disease secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2011).  

7.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2011).  

8.  The evidence does not warrant referral for consideration of an extraschedular rating for the Veteran's tinnitus.  38 C.F.R. § 3.321(b) (1) (2011).  

9.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2011).  

10.  A 50 percent disability rating for PTSD from November 15, 2002, to February 13, 2008, is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.16, 4.130, Diagnostic Code 9411 (2011).  

11.  The criteria for a rating of 70 percent, but no higher, for service-connected PTSD are met from February 13, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2011).  

12.  The criteria for an effective date of November 4, 2007, but no earlier, for a grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in December 2002, December 2003, July 2004, March 2006, April 2007 and November 2009 from the RO to the Veteran which were issued prior to the RO decisions in September 2003, March 2004, September 2004, May 2008, October 2008, and February 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify with respect to the issues decided herein.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims files, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his attorney has contended that any evidence relative to the issues decided herein is absent from the record.  Where appropriate, the Veteran has been afforded examinations on the issues decided.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the pertinent regulatory criteria.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty from July 1966 to February 1969; he served in Vietnam from December 1967 to February 1969.  His DD Form 214 indicates that he was awarded the National Defense Service Medal, and the Bronze Star Medal.  The service treatment reports, including the enlistment examination in July 1966, and the separation examination of February 1969, are negative for any complaints or findings of a gastroesophageal disorder.  The service treatment reports are completely silent with respect to any complaints or findings of diabetes mellitus, tinnitus, PTSD, a skin condition, or a heart disease.  

The Veteran filed an initial claim for service connection (VA Form 21-526) in March 1981 seeking compensation for a skin condition and tinnitus.  At that time, the Veteran complained of sores on his legs due to exposure to Agent Orange.  A VA treatment note dated in October 1980 indicates that the Veteran was seen at a dermatology clinic; he was diagnosed with Lichen Planus with a differential diagnosis of neurodermatitis.  VA outpatient treatment reports dated from October 1980 to February 1989 show that the Veteran received continued treatment for a skin condition, diagnosed as Lichen simplex chronicus and neurodermatitis.  

By a rating action in July 1981, the RO granted service connection for tinnitus; a 10 percent disability rating was assigned, effective March 6, 1981.  The RO denied service connection for a skin condition; it was determined that, with the exception of chloracne, there was no date to incriminate herbicides as the causative agents or any other known category of disease or illness.  The Veteran did not appeal that determination.   

Received April 11, 2001 was a statement from Dr. John Kehl, dated March 6, 2001, indicating that the Veteran was diagnosed with diabetes in 1994 and had been followed by his office since that time.  Dr. Kehl noted that the Veteran's old records revealed that his diabetes had been under good control since January 2000 on medication.  He stated that the Veteran had not experienced any hypoglycemic reactions, and did not have any problems with diabetic neuropathy and no history of diabetic retinopathy nor any renal failure associated with his diabetes.  

Received in November 2002 was a statement from the Veteran, wherein he reported being exposed to Agent Orange in Vietnam.  The Veteran indicated that he was diagnosed with type II diabetes in 1994; he stated that he also suffered from many disabilities related to his diabetes, including hypertension, depression, reflux disease, and constant sores on his legs.  The Veteran indicated that he was seeking service connection for the reported disabilities associated with diabetes mellitus, as well as an increased rating for tinnitus.  

Submitted in support of the claims were treatment reports from several private providers dated from May 1994 to August 2002.  These records show that the Veteran received treatment for type II diabetes mellitus, hypertension, and intermittent urticaria.  The records also revealed treatment for depression and anxiety.  A treatment report from Otsego Family Physicians, dated in May 1994, reflects an assessment of noninsulin dependent diabetes mellitus.  In May 1996, he was diagnosed with hypertension and NIDDM.  An October 1999 treatment report reflects diagnoses of type II diabetes, GERD, and hypertension.  The Veteran was initially seen at Allegan Medical Clinic in April 2001 to establish care; at that time, he reported being a diabetic for the past 4 to 5 years.  He denied any foot ulcerations yet he had a scar to his right lateral shin.  He denied any foot ulcerations yet he had calluses on both feet.  Following a physical evaluation, the Veteran was diagnosed with diabetes type II, hypertension, GERD, and history of depression.  During a clinical visit in February 2002, the doctor encouraged the Veteran to consider starting insulin.  

By a rating action in September 2003, the RO granted service connection for diabetes mellitus, type II, and assigned a 20 percent evaluation, effective November 15, 2001.  The RO denied the claim for an increased rating for tinnitus.  

The Veteran was afforded a VA psychiatric examination in October 2003.  The Veteran indicated that he was in the Army 101st Airborne Division, assigned in the Artillery.  He noted that he has depression that is from "life in general."  The Veteran indicated that he had had depression for the last 10 years.  Following a mental status examination, the examiner stated that the Veteran met the criteria for dysthymia, which is a type of chronic depression that he had had longer than 2 years.  The diagnosis is dysthymia.  

Of record is a mental health consultation report dated in November 2003.  The Veteran's chief complaints were anxiety and depression.  He reported problems with disrupted sleep, overeating, lack of energy, decreased interest in activities, upset stomach, memory problems, decreased attention and concentration, and emotional lability.  It was noted that the Veteran also reported nightmares, flashbacks, an over reactive startle reflex and anger management issues.  The pertinent diagnoses were dysthymic disorder and PTSD; he was assigned a GAF score of 60.  

By a rating action in March 2004, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective November 15, 2002.  That rating action also denied service connection for hypertension, service connection for gastroesophageal disorder, service connection for neurodermatitis with lesions on the lower extremities, as well as a rating in excess of 20 percent for diabetes mellitus, type II.  

Received in June 2004 was an article dealing with illnesses that usually develop in patients who suffer from trauma and PTSD.  

The Veteran was afforded a VA examination in August 2004, at which time he reported having tinnitus due to his history of military noise exposure.  The Veteran reported having constant bilateral tinnitus since service; he described the tinnitus as a constant, sharp, high-pitched ring or tone, which fluctuated in intensity.  His tinnitus interfered with his ability to understand television, conversations, lectures and concentrate on tasks.  He reported that, when his tinnitus increased in intensity, he starts thinking about Vietnam.  He also believed that his tinnitus affected his short-term memory when talking with others.  The Veteran also reported that his tinnitus makes him irritable.  

In a September 2004 rating decision, the RO assigned an effective date of April 11, 2001 for the grant of service connection for diabetes mellitus, type II.  

Received in January 2005 were VA progress notes dated from November 2003 to December 2004, reflecting ongoing treatment for diabetes mellitus and hypertension.  Additional VA progress notes were received in May 2005.  During a clinical visit in March 2005, it was noted that the Veteran's sugars were controlled.  Another treatment note dated in March 2005 reflects diagnoses of depressive disorder and PTSD; the Veteran was assigned a GAF score of 50.  

Received in June 2005 were treatment reports from Dr. Carlos Merritt, dated from April 2001 to June 2004.  A September 2001 record reflects diagnoses of left lower extremity cellulitis with left great toe paronychia, diabetes mellitus type II, and dyspepsia/GERD.  

Also received in June 2005 were treatment reports from Dr. John Kehl, dated from May 1993 through February 2001, reflecting treatment for several disabilities, including diabetes and a skin condition, diagnosed as tinea pedis.  Also received in June 2005 were duplicate VA progress notes dated from October 1980 to February 1989.  These records also reflect diagnoses of Lichen planus and tinea pedis.  

Received in June 2005 were VA progress notes dated from November 2003 to April 2005, which show that the Veteran received ongoing clinical evaluation and treatment for PTSD and diabetes mellitus.  During a follow-up evaluation in February 2005, the Veteran reported being under a lot of stress related to his job.  He stated that he was reprimanded at work due to aggression.  The Veteran adamantly refused referral to a therapist.  He reported having racing thoughts as well as hallucinations.  The assessment was depressive disorder and PTSD; he was assigned a GAF score of 50.  Similar complaints and findings were reported in March 2005.  

VA progress notes dated from July 2005 through June 2007 show that the Veteran continued to receive follow-up evaluation for symptoms of his PTSD.  When seen in October 2005, the Veteran indicated that he still experienced nightmares and paranoia; he had difficulty trusting others.  The diagnoses were depressive disorder and PTSD; he was assigned a GAF score of 53.  The Veteran was also seen in October 2005 for evaluation of his diabetes; he stated that his sugars were better.  The impressions were type 2 diabetes, hyperlipidemia, and hypertension.  The Veteran was instructed to return to the clinic in 6 months; he was instructed to follow his diet and exercise.  

The Veteran underwent an audiological consultation in August 2007.  At that time, it was noted that he has had constant, bilateral ringing in his ears since service; he likened it to the sound of a steady bell ring that was as loud as someone making a faint "ee" sound, which has been gradually getting louder over the past year.  His tinnitus interfered with his ability to concentrate in order to hear conversations.  The Veteran reported that his stress level increased when trying to explain his tinnitus to doctors or when trying to hear his co-workers.  The examiner explained that the Veteran's tinnitus is not the real cause of his stress; it was his related hearing problem that was the real cause of his anxiety and stress.  A tinnitus masker to simply cover up his tinnitus or replace it with a more pleasant sound will not decrease his stress and could actually increase it.  It was noted that, even if his tinnitus were to suddenly stop, he would still be left with the same hearing difficulties.  

Received on January 24, 2008 was a statement from the Veteran requesting service connection for a heart condition which he claimed as secondary to his service-connected disabilities, including diabetes mellitus and PTSD.  Submitted in support of that claim were private treatment reports from Borgess Health, dated in November 2007, which show that the Veteran was admitted to the hospital for evaluation of complaints of chest pain.  It was noted that the Veteran had no prior documented history of cardiac disease; approximately 3 years earlier, he had a stress test for atypical chest pain.  He was admitted to the hospital with discomfort, described as a dull ache sensation, which was actually in the epigastric region and radiated into the back.  The admitting diagnosis was coronary artery disease.  The Veteran underwent cardiac angiography, which revealed the presence of triple-vessel coronary artery disease; he underwent coronary bypass surgery.  The postoperative diagnosis was coronary artery disease.  

The Veteran was afforded a VA examination in February 2008.  He denied any history of ketoacidosis or hypoglycemic reaction, and he denied hospitalization for diabetes.  The Veteran indicated that he was following a regular diet.  He stated that the diabetes interferes with life in that he must stop activity and take pills.  The Veteran reported that treatment includes medications and diet.  He visits his VA provider every 6 months.  The Veteran also reported that his gastroesophageal disorder was diagnosed in 1984 under endoscope.  The Veteran stated that the GERD did not occur while in service and he did not receive any treatment for it in service; rather, he believes that his GERD is related to PTSD.  The Veteran reported having had heartburn intermittently for the past 10 years; he noted that heartburn occurs most often after eating a meal and his stomach becomes upset if he does not take medication.  

Following an examination, the Veteran was diagnosed with diabetes mellitus, type II; it was noted that the condition was stable and has improved.  The examiner also noted that the Veteran's diabetes did not require insulin, avoidance of strenuous occupational and recreational activities.  There was also a diagnosis of coronary artery disease; the examiner noted a family history of heart disease and bypass surgery in November 2007.  The examiner stated that the coronary artery disease was not related to diabetes mellitus type 2.  He further stated that coronary artery disease does not appear to be a complication of the Veteran's diabetes mellitus.  The examiner also reported a diagnosis of GERD; he stated that the condition was not related to diabetes mellitus, or PTSD.  There was also a diagnosis of Lichen planus, which the examiner determined was not related to military service.  

The Veteran was also afforded a VA examination for evaluation of his PTSD in February 2008.  It was noted that the Veteran had been receiving therapy; as a result, he still had problems sleeping but he was no longer violent.  The Veteran reported problems with intrusive thoughts and flashbacks of the Vietnam war experience, sleep disturbance, recurrent depression, anxiety attacks, and problems with anger control.  The Veteran had a domestic violence issue that led to pressure from his wife to seek psychiatric treatment.  The Veteran reported difficulty getting along with people due to his poor hearing.  He does not like crowds; he prefers to isolate and not socialize.  He used to punch the walls and threatened his wife before he got started on his psychiatric medications.  On examination, the Veteran was described as clean, neatly groomed, appropriately and casually dressed.  Speech was unremarkable.  He was cooperative and attentive.  His affect was blunted and mood was agitated.  He was fully oriented.  Thought content and process were unremarkable.  No delusions or hallucinations were noted.  It was noted that the Veteran had had problems with his temper in the past, but he has been better since he started taking his medications.  It was also noted that the Veteran had had periodic panic attacks and he avoids crowds.  He denied any suicidal or homicidal thoughts.  Veteran's memory was described as fair.  The diagnosis was PTSD, and the examiner assigned a GAF score of 45.  The examiner noted that the Veteran's PTSD was severe and he somatized his symptoms so as not to deal with the pain of his PTSD.  The examiner stated that the GERD was not due to PTSD; rather, he somatized and with his lack of insight, he attributed his somatic symptoms to being caused by his PTSD as it was too painful for him to deal directly with his PTSD.  

Of record is an addendum to the February 2008 examination, dated in April 2008.  The examiner opined that GERD was less likely as not aggravated by the Veteran's PTSD.  The examiner explained that GERD was due to transient lower esophageal sphincter relaxations.  

Received in June 2008 were treatment reports from Borgess Health Center, dated from November 2007 through February 2008.  These records reflect treatment primarily for symptoms of the Veteran's coronary artery disease.  Also received in June 2008 was an attending physician's statement, dated in June 2008, wherein Dr. Douglas Wunderly noted that the Veteran was last seen in his office on May 28, 2008 for evaluation following coronary artery bypass grafting in November 2007.  Dr. Wunderly also noted that the Veteran was totally disabled from working and he was restricted from working until further notice.  

Also received in June 2008 were nursing notes from visiting nurses of the Borgess Medical Center reflecting treatment provided to the Veteran for his coronary artery disease during the hospitalization period in November 2007.  

The Veteran was afforded a VA examination in June 2008.  At that time, it was noted that the Veteran suffered from hypertension that developed in 1994, and diabetes mellitus that was also diagnosed in 1994.  The Veteran reported chest discomfort on and off.  In November 2007, he underwent cardiac catheterization and he had been found to have a blockage in all of the three coronary arteries; as a result, he underwent a triple bypass.  He complained of current shortness of breath and discomfort that gets worse while he is doing any kind of physical work.  He was advised to quit working, and he cannot return to work because of his heart condition.  On examination, the Veteran was not in acute distress; he had no chest pain and no shortness of breath.  Blood pressure was 120/80.  Examination of the heart revealed a soft systolic murmur Grade II/VI.  There was no evidence clinically of aortic aneurysm.  Femoral pulses were good and pedal pulses were also present.  The examiner stated that the Veteran suffers from coronary artery disease which he developed most probably since a year ago.  The examiner determined that the Veteran has developed coronary artery disease which is as likely as not due to diabetes mellitus.  

A September 2008 VA progress note indicates that the Veteran has been treated for PTSD and dysthymic disorder and he was doing fairly well on medications.  The Veteran reported flashbacks and decreased nightmares.  He has not had any anger outbursts recently.  He reported occasional paranoia at times; he "feels people are out to get him."  It was also noted that the Veteran prefers to stay isolated, but goes out with his wife and family members to do things together.  He has nonspecific auditory hallucinations.  He denied any thoughts, plan, or intention of hurting self or others.  Following a mental status examination, the examiner reported impressions of PTSD, dysthymic disorder, and psychosis; he was assigned a GAF score of 55 and the examiner described the condition as mild.  

Received October 14, 2008 was a statement from the Veteran's attorney indicating that he was seeking to establish service connection for heart disease, secondary to his service-connected physical and psychiatric conditions.  

Received in November 2008 were treatment reports from the Social Security Administration.  

Of record is a treatment report from Dr. Douglas J. Wunderly, dated in December 2008, indicating that the Veteran was seen for a routine follow-up evaluation for coronary artery disease.  It was noted that he underwent coronary bypass grafting surgery in November 2007.  He was last seen in the office in May 2008.  It was noted that the Veteran was doing fairly well from a cardiac standpoint.  It was reported that the Veteran experienced occasional episodes of chest discomfort, most of which seems to be musculoskeletal in nature; he becomes easily fatigued and experiences dyspnea on exertion if he over exerts himself.  He experiences occasional episodes of dizziness, but he has had no syncope or near-syncope.  He has not been exercising routinely and was encouraged to try to increase his activity level.  His 12-lead EKG revealed sinus rhythm with nonspecific T-wave abnormalities which were unchanged when compared to his prior EKGs.  The impressions were coronary artery disease, status post coronary artery bypass grafting surgery in November 2007 and persistent musculoskeletal chest discomfort.  

Received in February 2009 was an article regarding complications of diabetes mellitus.  

The Veteran's application for increased compensation based on individual unemployability (VA Form 21-8940) was received on March 9, 2009.  On the application, the Veteran reported that he worked for Michigan Department of Transportation from May 1997 to November 7, 2008.  He stated that he last worked full time on November 5, 2007, but he became too disabled to work on June 3, 2008.  

Private treatment reports dated from December 2008 through March 2010 show that the Veteran received follow-up evaluation for his coronary artery disease.  When seen in March 2010, it was noted that the Veteran was last seen in February 2010 at which time he noted that he was having more symptoms than discussed during his previous visits.  He had had no lightheadedness, dizziness, syncope or near syncope.  He was encouraged to try to gradually increase his activity level and walk on a more regular basis.  The pertinent diagnosis was coronary artery disease, status post coronary artery bypass grafting surgery November 2007.  

Of record is an attending physician's statement, dated March 11, 2010, wherein Dr. Wunderly reported that the Veteran was admitted to the hospital in November 2007 for severe coronary artery disease, and he underwent coronary artery bypass graft.  He noted that the Veteran will never be able to return to work, and he is unable to perform any activities related to his occupation or any occupation.  In another physician's statement, dated March 11, 2010, Dr. Wunderly indicated that the Veteran became permanently and totally disabled on the date he retired, which was November 4, 2007.  


III.  Analysis-Service connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362(2009); Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); See Harder v. Brown, 5 Vet. App. 183, 187(1993).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439(1995).  The term, "disability", as contemplated by the VA regulations, means "impairment in earning capacity resulting from . . . [all types of] diseases or injuries [encountered as a result of or incident to military service] and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990).  

Pursuant to § 1110 and § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439(1995).  

An October 2006 amendment to 38 C.F.R. § 3.310 sets the standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439(1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non- service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version which favors the claimant.  38 C.F.R. § 3.310 (2010).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for gastroesophageal disorder.  In this regard, service treatment records (STRs) are completely silent with respect to any complaints of, treatment for, or diagnosis of gastroesophageal disorder.  The veteran did not report any history of a gastrointestinal disorder in the report of medical history provided by him at the time of his separation examination in February 1969, and his physical examination revealed a normal abdomen and viscera.  While the Veteran claims to have experienced problems associated with GERD since 1984, the earliest diagnosis of GERD was in October 2003, more than 34 years following the Veteran's discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000).  

The absence of evidence of gastrointestinal complaints, findings, or diagnosis, in the many years post-service constitutes negative evidence tending to disprove that the Veteran suffered from gastrointestinal problems from service onward.  See Forshey v. West, 12 Vet. App. 71, 74(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Moreover, the competent evidence does not establish that any diagnosed gastroesophageal disorder began in service.  There is no documented continuity of symptomatology following service for many decades.  There is no record of any symptoms even intermittently from his separation from service forward.  Rather, the record does not reflect a diagnosis of a gastroesophageal disorder until decades after his discharge from service.  The record is devoid of competent evidence showing a link between service and gastroesophageal disorder.  See generally Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (normal medical findings at the time of separation from service, as well as absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim).  The Board has not found that the Veteran had experienced continued symptoms since service, especially in light of the absence of problems documented clinically, and because no claim was filed, even in 1981 when the Veteran sought service connection for other disability.  Even the Veteran has contended that the gastroesophageal disorder was the product of another disability and did not originate in service.

The Veteran has asserted that his service-connected PTSD and/or diabetes mellitus resulted in the development of gastroesophageal disorder.  Following a review of the Veteran's claims folder, in October 2003, a VA examiner concluded that GERD was not a consequence of diabetes mellitus.  Subsequently, following a VA examination in February 2008, a VA examiner reported a diagnosis of GERD; he stated that the condition was not related to diabetes mellitus or PTSD.  This opinion was well reasoned, detailed, consistent with other evidence of record, and included reference to the Veteran's specific history.  See Prejean v. West, 13 Vet. App. 444, 448-9(2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley  v. Brown, 5 Vet. App. 155(1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175(1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  

In sum, the file contains no evidence that the Veteran's GERD is in anyway related to service-connected disability or medication taken therefor.  Accordingly, service connection is not warranted on a direct or on a secondary basis.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the evidence does not establish service connection for GERD on either a direct or secondary basis.  Any currently shown disability is not traceable to an injury or disease incurred in or aggravated during active military service; nor is it proximately due to or the result of his service-connected PTSD.  

The Veteran submitted an unattributed article apparently downloaded from an internet site that opines that stress is associated with worsening of GERD symptoms.  

The Board has considered the unattributed report submitted by the Veteran, but finds that this report is not as probative because the article does not discuss the Veteran's specific case and does not address PTSD, the only service-connected disability that could reasonably be related to stress.  The VA examiners specifically reviewed the Veteran's case and provided an opinion as to the specifics of this case, which the article does not do.  The Board therefore finds the specific opinion to be of greater probative value.  

The only other evidence of record suggesting a connection between the Veteran's gastroesophageal disorder and his military service or to a service-connected disability is the Veteran's own opinion.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render competent medical opinion as to the etiology of a gastroesophageal disorder.  Espiritu v. Derwinski, 2 Vet. App. 492(1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to the etiology of his gastroesophageal disorder have no probative value.  


IV.  Analysis-Effective Dates

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); See 38 C.F.R. § 3.400.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b) (2) (i) (2011).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2011).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).  See Norris v. West, 12 Vet. App. 413, 421(1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157 (2011).  


A.  Tinnitus

The Veteran is seeking an effective date for the award of service connection for tinnitus earlier than March 6, 1981.  Generally speaking, the effective date of an award of service connection shall be the day following the date of discharge or release from military service if application is received within one year from such date of discharge or release.  Otherwise, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claimant can appeal the effective date assigned for the grant of service connection.  A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision.  Then, after receipt of a statement of the case from the RO, the Veteran has sixty days from the date of the letter notifying him of the statement of the case, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action on appeal, to file a substantive appeal.  38 C.F.R. § 20.302.  

If the appeal is not perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  Once final, rating actions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).  Prior final decisions may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

A final decision may also be subject to revision on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) (2011).  Here, the Veteran has not made a claim of clear and unmistakable error in the July 1981 decision that awarded service connection for tinnitus and assigned an effective date of March 6, 1981.  

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, what is known as a "freestanding" earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd, supra.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  

In March 1981, the Veteran filed a claim for service connection for tinnitus.  In a July 1981 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective March 6, 1981.  The Veteran was informed of that determination and of his appeal rights by way of a letter dated in July 1981.  He did not appeal that decision.  No correspondence was received from the Veteran within one year of July 1981, expressing disagreement with the effective date assigned for the grant of service connection for tinnitus.  See 38 C.F.R. §§ 20.201, 20.302(a).  Therefore, that decision is final.  

In January 2008, the Veteran filed a claim for an earlier effective date for the grant of service connection for tinnitus.  

The Court has held that there is no basis in law for a "freestanding" claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296(2006).  A final decision can only be overcome by a request for revision based on CUE, or by a request to reopen the previously final decision based upon new and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.105(a), 3.156(a).  Because the proper effective date for an award of service connection based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2); Leonard v. Nicholson, 405 F.3d 1333(2005).  As noted above, the Veteran did not allege CUE in the July 1981 decision that awarded service connection for tinnitus.  In addition, his current claim may not be reasonably construed as a claim based upon CUE, and the RO has not developed the issue; as such, the Board finds no allegation of fact or law upon which relief may be granted.  To find otherwise, the Board would err in entertaining a "freestanding claim" without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

B.  Diabetes

In September 20003, the Veteran was awarded service connection for diabetes mellitus on a presumptive basis because it is a disease associated with his presumed in-service exposure to certain herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  The RO granted service connection for diabetes mellitus and assigned an effective date of November 15, 2001, the date of receipt of the Veteran's claim.  Subsequently, in September 2004, the RO assigned an effective date of April 11, 2001, based on the date receipt of a private treatment report indicating that the Veteran has been diagnosed with diabetes mellitus type II.  The Veteran maintains that he is entitled to an earlier effective date for his service-connected diabetes.  The Veteran specifically contends that he was first diagnosed with diabetes in 1994.  

As noted above, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).  Benefits are generally awarded based on the 'date of receipt' of the claim.  38 C.F.R. § 3.1(r), 3.400 (2011).  The effective date of a grant of disability compensation based on a grant of service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2) (i) (2011).  

In February 1991, the Agent Orange Act of 1991, Public Law 102-4, 105 Stat. 11 (1991) was enacted.  It added a new section (§ 1116) to title 38 of the United States Code establishing a scientific-evidence review process for the establishment of presumptions of service connection for diseases associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, requested that the National Academy of Science (NAS) assess whether there was a connection between exposure to Agent Orange and the subsequent development of type II diabetes.  After the NAS issued its report concluding that such connection appeared to exist, VA in May 2001 published notice of a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) to allow presumptive service connection for Type II diabetes with an effective date of July 9, 2001.  See 66 Fed. Reg. 23,166 -69 (May 8, 2001).  

Later, the United States Court of Appeals for the Federal Circuit (Federal Circuit) decided a case in which there was a challenge to the July 9, 2001, effective date of the amendment to 38 C.F.R. § 3.309(e) to allow presumptive service connection for Type 2 diabetes.  In Liesgang v. Secretary of Veterans Affairs, 312 F.3d 1368(2002), the Federal Circuit concluded that VA erred when it made July 9, 2001, the effective date of the diabetes regulation and held that the correct effective date is May 8, 2001.  

In this case, the Veteran was discharged from military service in February 1969.  The Veteran contends and the evidence of record indicates that he was first diagnosed with diabetes mellitus, type II in 1994.  However, the Veteran did not file a claim for service connection for diabetes until November 15, 2002.  Given the foregoing and the fact that the Veteran did not file a claim for service connection within one year after separation from service, the effective date is the date of receipt of the claim, or the date that entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2).  Ordinarily, a date one year prior to the date of claim might be assigned on account of the change in the regulation liberalizing the presumptive provisions to include diabetes.  38 C.F.R. § 3.114.  However, the RO has already assigned an effective date of April 11, 2001, based on the receipt of the private medical statement reflecting a diagnosis of diabetes mellitus.  This statement was not a claim, but the RO nevertheless awarded this date.

There are regulatory provisions that allow for award of a certain effective date in those instances where a claim is filed after May 3, 1989 and before the effective date of the recognition of type II diabetes as a presumptive disease, which was May 8, 2001, see 38 C.F.R. § 3.816; however, the Veteran's case does not fit.  His claim was filed after effective date of the addition of diabetes.  Consequently, there is no basis for awarding a date any sooner than the date already assigned by the RO.  

C.  Cellulitis

In this particular case, service connection for cellulitis of the lower extremities was granted secondary to the award of service connection for diabetes due to exposure to Agent Orange and the Veteran's original claim for diabetes mellitus was received on November 15, 2002.  Thus, this case does not fall within the scope of the regulation dealing with presumptive diseases added to the list of those caused by herbicide exposure.  Where these requirements are not met, the regulation provides that the effective date of the award of compensation shall be determined in accordance with 38 C.F.R. §§ 3.114  and 3.400.  68 Fed. Reg. 50,966, at 50,971 (Aug. 25, 2003) (codified at 38 C.F.R. § 3.816(c) (4)).  

Under 38 C.F.R. § 3.400, the effective date of service connection based on an original claim or a claim reopened after final disallowance is the date of receipt of the claim (November 15, 2002), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (2011).  In this case, the record shows that the Veteran has received treatment for a skin condition in the 1980s, diagnosed as neurodermatitis.  A VA progress note dated in September 2001 reflects an assessment of left lower extremity cellulitis with left great toe paraonychia.  

Because the regulation adding type II diabetes due to exposure to Agent Orange by Vietnam Era veterans was a liberalizing regulation, the effective date in this case is based on 38 C.F.R. § 3.114.  Under 38 C.F.R. § 3.114, where compensation is awarded pursuant to a liberalizing law or VA issue, and the claim is reviewed at the request of the claimant that is received within one year after the effective date of the law or VA issue, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a) (1).  However, since the grant of service connection of cellulitis is based on the grant of diabetes mellitus, the effective date is April 11, 2001.  The Board finds that the preponderance of the evidence is against an effective date earlier than April 11, 2001, as there is no claim for service connection based on diabetes mellitus due to herbicide exposure prior to November 15, 2002, and because his cellulitis was service connected secondary to diabetes mellitus.  

The Board is cognizant of the Veteran's argument that an earlier effective date back to the 1990s when he was first diagnosed with a skin condition is warranted.  However, it was not until November 15, 2002, that he filed a claim specifically identifying a request for service connection for diabetes mellitus due to exposure to Agent Orange and for a skin condition of the lower extremities on a secondary basis.  Moreover, the regulation adding type 2 diabetes as a presumptive disease was not effective until May 8, 2001.  Nonetheless, since the RO assigned an effective date of April 11, 2001 for the grant of service connection for diabetes mellitus, and the cellulitis is claimed as secondary to diabetes mellitus, an effective date of April 11, 2001 was also assigned for the grant of service connection for cellulitis.  The Board is constrained from assigning an earlier effective date absent regulatory provisions authorizing such.  No such provision exists which, upon application to the facts of this case, would result in assignment of an earlier effective date.  As a result, an earlier effective date must be denied.  

D.  Coronary Artery Disease

In this case, the record reflects that the RO received a claim for service connection for coronary artery disease, claimed as secondary to diabetes mellitus on January 24, 2008.  This is the date already assigned for the Veteran's coronary artery disease, secondary to diabetes mellitus.  There is no informal or formal claim of record prior to that date.  This claim was not received within one year of his separation from active service so 38 U.S.C.A. § 5110(b) (1) does not provide for an earlier effective date.  

The Veteran essentially contends that because April 11, 2001 is the effective date for service connection for his diabetes mellitus, that this should also be the effective date of service connection for his coronary artery disease because he suffered from that condition at the same time and that condition is derivative of his diabetes mellitus.  In the October 2008 rating decision, the RO granted service connection for the Veteran's coronary artery disease based on a finding that his coronary artery disease was secondary to his diabetes.  

In this case, the effective date of service connection for diabetes mellitus is based upon operation of 38 C.F.R. § 3.114; the regulation that implements 38 U.S.C.A. 5110(g).  

An exception to the general statutory rule that the effective date of an award cannot be earlier than the date of application is found at 38 U.S.C.A. 5110(g) , which provides as follows: 

Subject to the provisions of section 5101 of this title, where . . . compensation . . . is awarded or increased pursuant to any Act or administrative issue, the effective date of such award . . . shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g) (West 2002).  

As noted above, VA created a presumption for Vietnam veterans exposed to herbicides and subsequently diagnosed with diabetes mellitus, effective May 8, 2001.  38 C.F.R. § 3.816; see Disease Associated With Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166  (May 8, 2001); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368(Fed.Cir.2002).  It was the creation of this presumption that gave rise to the effective date of April 11, 2001 for grant of service connection for diabetes mellitus in this case.  38 C.F.R. § 3.114(a) (3) (2010).  

There was no liberalization of the law, Act, or administrative issue prior to January 2008 with regard to service connection for coronary artery disease.  The basis for the effective date earlier than the date of claim for grant of service connection for diabetes mellitus is therefore not applicable to the grant of service connection for coronary artery disease.  

There is not a valid argument for assignment of an effective date earlier than January 24, 2008 based on a theory that because the Veteran's coronary artery disease is secondary to his diabetes mellitus the effective date applicable to his diabetes also applies to his coronary artery disease.  

Secondary service connection is provided for in 38 C.F.R. § 3.310.  That regulation states in pertinent part "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310 (2011).  

Section 3.310 ""governs only entitlement [to] secondary-service-connection claims.""  Ellington v. Nicholson, 22 Vet. App. 141, 145(2007) (quoting Roper v. Nicholson, 20 Vet. App. 173, 180(2006)).  In affirming the Court decision in Ellington, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: 

Section 5110(a) provides generally that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  The statute contains no exception to this rule for a claim, such as the one filed in this case, seeking service connection for an alleged secondary condition."  

Ellington v. Peake, 541 F.3d 1364,1370(Fed. Cir. 2008).  

In the instant case, there is no specific exception to § 5110(a) with regard to secondary service connection for the Veteran's coronary artery disease and, therefore, an effective date earlier than the date of claim, January 24, 2008, is prohibited by statute.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49(1990).  

E.  PTSD

Based upon a review of the evidence on file, the Board finds that the effective date of November 15, 2002, is the earliest effective date assignable for service connection for PTSD.  The date of receipt of the Veteran's original claim seeking service connection for this disorder was more than one year after his separation from service in February 1969--more than 30 years later.  Accordingly, the applicable law establishes that the effective date, generally, shall be no earlier than the date of the claim.  38 U.S.C.A. § 5110.  

As to whether a claim was received earlier than November 15, 2002, the Board finds no evidence of there being such a claim.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  'Application' is not defined in the statute.  However, in the regulations, 'claim' and 'application' are considered equivalent and are defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  Servello, 3 Vet. App. at 198.  In the Veteran's case, no such communication was received until November 15, 2002.  Moreover, neither the Veteran or his attorney has pointed to any communication that they believe should be considered a claim and they have not identified any specific date that they believe the effective date should be.  

In sum, it is clear that no claim or information indicating a desire to seek service connection for PTSD was made prior to his application for benefits received on November 15, 2002.  Therefore, the Board concludes that the Veteran's claim of service connection for PTSD was not received by the RO prior to November 15, 2002.  Consequently, the effective date can be no earlier than the date already established by the RO--November 15, 2002.  As the preponderance of the evidence is against the claim, the Board finds that the benefit-of-the-doubt doctrine is not applicable and an effective date earlier than November 15, 2002, for service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

V.  Analysis-Higher Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126(2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

A.  Tinnitus

The Veteran was initially granted service connection for tinnitus in a July 1981 rating decision and awarded a 10 percent rating, effective on March 6, 1981, the date his claim was received.  The Veteran contends that he is entitled to a higher rating for tinnitus because he has reported having the condition in both ears.  

Under Diagnostic Code 6260, in effect prior to June 10, 1999, a maximum 10 percent rating was assigned for tinnitus that was persistent as a symptom of head injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The rating criteria for tinnitus have been amended twice.  From June 10, 1999, to June 12, 2003, Diagnostic Code 6260 provided that, if tinnitus is shown to be recurrent, a maximum 10 percent evaluation is warranted.  As of June 13, 2003, Diagnostic Code 6260 provides that a 10 percent evaluation is warranted for tinnitus which is recurrent.  Note 2 states that a single evaluation is to be assigned for recurrent tinnitus, whether the sound is perceived in one ear or both ears, or in the head.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344(Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

Based upon the foregoing, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus, which is 10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  With regard to the claim for a higher schedular rating, the law, not the facts are dispositive, and the claim is denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment may be assigned.  38 C.F.R. § 3.321(b) (1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, which render application of the regular schedular standards impractical.  The Board is precluded from assigning an extraschedular rating; however, the Board is not precluded from raising this question, and in fact, is obligated to liberally read all evidence of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88(1996).  The Board must address referral under 38 C.F.R. § 3.321(b) (1) in cases involving exceptional or unusual circumstances.  Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  

In this case, the evidence of record fails to show that the Veteran has required any periods of hospitalization for tinnitus.  There is also no lay or medical evidence showing that his tinnitus has caused marked interference with employment.  Specifically, on VA examination in February 2008 the Veteran stated that his tinnitus did not interfere with activities of daily living.  Thus, in the absence of evidence presenting an exceptional or unusual disability picture, the claim is not referred for consideration of an extraschedular rating.  

B.  Diabetes 

The Veteran's diabetes mellitus is rated 20 percent disabling effective from April 11, 2001.  This disorder was evaluated under VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.120, Diagnostic Codes (Code) 7913.  According to Code 7913, a 20 percent evaluation is authorized when the diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is authorized when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions that require one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has reviewed the evidence of record and finds that the current evaluation of 20 percent under Diagnostic Code 7913 accurately reflects the extent of the severity of the Veteran's diabetes and that a higher rating is not warranted.  In order to be entitled to the next higher evaluation of 40 percent under Diagnostic Code 7913, the evidence must show that the Veteran's diabetes requires insulin, a restricted diet, and regulation of activity.  These criteria are conjunctive, meaning all three elements must be met.  See Melson v. Derwinski, 1 Vet. App. 334(June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson  v. Brown, 7 Vet. App. 95(1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

Based on the evidence of record, a higher disability rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  The evidence overall reflects the Veteran's diabetes continues to meet the 20 percent criteria as he is shown to require oral hypoglycemic and restricted diet.  However, there is no indication that his treating physicians have regulated his activities due to his diabetes.  None of the medical records suggests any regulation or restriction of his activities based on his diabetes, aside from dietary restrictions.  In fact, during the February 2008 VA examination, the examiner specifically stated that the condition was stable and had improved; he noted that the Veteran's diabetes did not require insulin, avoidance of occupational and recreational activities.  Moreover, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Thus, the preponderance of the evidence is against the claim.  

In this regard, the Board notes that, as indicated above, compensable complications from diabetes mellitus are evaluated separately.  In this case, the Veteran has been service-connected for cellulitis of the lower extremities and coronary artery disease.  Because these associated conditions are separately compensable, they have not been considered part of the diabetic process for purposes of the Board's analysis under Diagnostic Code 7913.  In light of the foregoing, the Board finds that there are no complications that would warrant an increased evaluation under Code 7913.  

In sum, with the exception of the disabilities that have been assigned separate ratings, the Veteran current symptoms associated with his diabetes are adequately contemplated in the current 20 percent disability rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 of the Code of Federal Regulations has also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disorder has resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of the regular rating schedule standards. In the absence of such factors, the Board finds that criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  

Based on the above evidence and analysis, the Board finds that the Veteran's diabetes mellitus does not warrant an evaluation in excess of 20 percent.  

In reaching this decision, the Board considered the complete history of the Veteran's diabetes as well as the current clinical manifestations and the effect this disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41. In addition, the Board considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, this doctrine is not for application and the claim must therefore be denied.   

C.  PTSD

The severity of the Veteran's PTSD is evaluated based on 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267(1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

(i) Higher than 30 percent from 
November 15, 2002, to February 13, 2008

After review of the evidentiary record, the Board finds that a 50 percent evaluation prior to February 13, 2008, is warranted.  Significantly, the Board finds that, prior to February 13, 2008, the veteran's PTSD was manifested by mood disturbances such as depression and irritability, anger outbursts, nightmares, difficulty sleeping, anxiety, and intrusive thoughts.  The Board further notes that different examiners provided different GAF scores.  However, in December 2003, there was a GAF score of 55.  In February 2005, there was a report of a GAF score of 50.  In October 2005, there was a GAF score of 53.  The above GAF scores suggest a level of impairment like that contemplated by the 50 percent rating.  While severe symptoms are absent from the medical evidence, the Veteran's symptoms appear to be at least moderate.  With resolution of reasonable doubt in the Veteran's favor, a 50 percent rating is warranted from November 15, 2002, to February 13, 2008.

(ii) Higher than 50 percent from February 13, 2008

Given the depth and persistence of his nightmares involving Vietnam, intrusive recollections, difficulty sleeping, anger outbursts, mood swings, irritability, hypervigilance, depression, and social isolation, the Veteran is entitled to a 70 percent rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  He manifestly has deficiencies in most areas, specifically family relations.  The evidence of avoidance of social interaction is probative of difficulty adapting to stressful situations.  Evidence shows that the veteran has experienced disrupted relationships with family, friends, and employers.  Examiners have noted that the PTSD symptoms interfered with his ability to secure and retain employment.  He experienced increased symptoms as recognized by the RO and more consistently reflected symptoms indicative of serious impairment in social or occupational functioning consistent with the higher rating.  Ultimately, he demonstrates inability to establish and maintain effective relationships of the type and degree that warrants a 70 percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms severe enough to warrant the highest possible rating of 100 percent. Comparing his reported and documented symptoms of PTSD to the rating schedule, he exhibits none of the criteria typical of the 100 percent rating.  

Although the Veteran has persistent intrusive recollections, and he reported obsessive behavior such as hoarding, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations. He does not manifest or nearly manifest the behavioral elements of 100 percent disability.  There is no documented instance of grossly inappropriate behavior.  There is no documented instance of his danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  Taking all the evidence together, the preponderance of the evidence is against a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

Given the depth and persistence of his nightmares involving Vietnam, intrusive recollections, difficulty sleeping, anger outbursts, mood swings, irritability, hypervigilance, depression, and social isolation, the veteran is entitled to a higher (70 percent) rating for his PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  He manifestly has deficiencies in most areas, specifically family relations.  The evidence of avoidance of social interaction is probative of difficulty adapting to stressful situations.  Significantly, during the February 2008 VA examination, it was noted that the Veteran had had problems with his temper in the past, but he has been better since he started taking his medications.  While he denied any suicidal or homicidal thoughts, it was noted that the Veteran has had periodic panic attacks and he avoids crowds.  The examiner assigned a GAF score of 45.  The examiner stated that the Veteran's PTSD was severe.  The GAF assessment of 45 is evidence of serious impairment in social or occupational functioning consistent with the other evidence.  Ultimately, he demonstrates inability to establish and maintain effective relationships of the type and degree that warrants a 70 percent rating for PTSD.  

VI.  Analysis-TDIU Effective Date

The assignment of an effective date for TDIU benefits is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date, otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110(b) (2) (West 2002); 38 C.F.R. § 3.400(o) (2) (2011); see Hurd v. West, 13 Vet. App. 449(2000).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2011).  

The Veteran is service connected for PTSD, now rated 50 percent from November 15, 2002 and 70 percent disabling from February 13, 2008; cellulitis, rated as 30 percent, effective April 11, 2001; coronary artery disease, rated as 30 percent, effective January 24, 2008; diabetes mellitus, rated as 30 percent, effective April 11, 2001; hearing loss, rated as 20 percent disabling, effective May 31, 2006; and tinnitus, rated as 10 percent disabling.  Therefore, the Veteran met the percentage prerequisites for entitlement to TDIU under 38 C.F.R. § 4.16(a) (one disability rated at least 60 percent, or a combined rating of 70 percent or more, with one service-connected disability rated at 40 percent or more).  The Board must now consider when his service-connected disability rendered him unable to obtain and retain substantial gainful employment.  See 38 C.F.R. §§ 3.321, 4.16(b).  

Here, the RO granted entitlement to individual employability in its February 2010 rating decision.  This decision was based on private treatment reports dated from July 1994 through March 2010, VA outpatient treatment reports dated from September 2008 to January 2009, and treatment reports from the Veteran's private cardiologist, Dr. Douglas J. Wunderly.  Specifically, in a physician's statement, dated March 11, 2010, Dr. Wunderly reported that the Veteran was admitted to the hospital in November 2007 for severe coronary artery disease, and he underwent coronary artery bypass graft on November 7, 2007.  He noted that the Veteran would never be able to return to work, and he was unable to perform any activities related to his occupation or any occupation.  In another statement, dated March 11, 2010, Dr. Wunderly indicated that the Veteran became permanently and totally disabled on the date he retired, which was November 4, 2007.  Consequently, the Board finds that the Veteran was effectively unemployable as of the date he became completely unable to work as determined by his physician on November 7, 2007.  Therefore, the Board will conclude that the appropriate effective date of TDIU in this matter is November 4, 2007.  Given such evidence, the Board finds that, this provides a sufficient basis for an earlier effective date of November 4, 2007 for the award of a TDIU.  The Veteran was working full time previous to this date and, despite the disabling effects of his disabilities, was clearly not unemployable until November 2007.


ORDER

Service connection for gastroesophageal disorder is denied.  

An effective date earlier than March 6, 1981, for the grant of service connection for tinnitus is denied.  

An effective date earlier than April 11, 2001 for the grant of service connection for diabetes mellitus is denied.  

An effective date earlier than April 11, 2001 for the grant of service connection for cellulitis of the lower extremities is denied.  

An effective date earlier than November 15, 2002 for the grant of service connection for PTSD is denied.  

An effective date earlier than January 24, 2008 for the grant of service connection for coronary artery disease is denied.  

Entitlement to an effective date of November 4, 2007, for an award of TDIU is granted, subject to regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for tinnitus is denied.  

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.  

A 50 percent evaluation for PTSD from November 15, 2002, to February 13, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A 70 percent evaluation for PTSD from February 13, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  The specific bases for remand are set forth below.  

A.  Hypertension

In February 2006, the Board remanded the issue of service connection for hypertension, to include as secondary to service-connected diabetes and service-connected PTSD, for further development.  Specifically, a VA examination was requested to determine whether the Veteran's hypertension can be directly attributed to his period of active military service; and, if not, whether hypertension was proximately caused by or aggravated by his service-connected diabetes mellitus and/or PTSD.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in February 2008.  Following the examination, the VA examiner determined that hypertension was not a complication of or aggravated by diabetes.  Subsequently, in an addendum to the examination, dated in April 2008, a VA examiner opined that hypertension was less likely as not aggravated by PTSD, and hypertension was less likely as not aggravated by diabetes mellitus.  However, the examiner did not address the issue of direct service connection.  Accordingly, an opinion is warranted addressing whether the Veteran's hypertension is directly related to military service.  

(A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271(1998).)  

B.  Coronary Artery Disease

A review of the claims folder indicates that the RO has evaluated the Veteran's service-connected coronary artery disease (CAD) based upon the relevant diagnostic code that provides for evaluation of impairment resulting from arteriosclerotic heart disease and CAD.  See, 38 C.F.R. § 4.104, Code 7005 (2011).  According to this diagnostic code, impairment resulting from arteriosclerotic heart disease or CAD is evaluated based upon the extent of workload measured in metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; the frequency of episodes of acute congestive heart failure in the past year or the presence of chronic congestive heart failure; as well as the presence of left ventricular dysfunction with the extent of ejection fraction (given in percentage).  Id.  

As the regulations discuss, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2 (2011).  

The record reflects that the Veteran was provided VA cardiac examination in June 2008; however, report of the examination reflects that METs testing was not done as required by the relevant rating criteria.  The Veteran maintains that his symptoms have worsened.  Significantly, recent private treatment reports suggest that the Veteran's coronary artery disease has increased in severity.  During a follow-up evaluation in December 2008, it was noted that the Veteran was last seen in May 2008; at that time, he was experiencing fatigue, dyspnea on exertion, and episodes of chest heaviness.  An attending physician statement, dated in March 2010, noted that the Veteran was progressively dyspneic with very little exertion.  An attending physician statement, dated in March 2010, noted that the Veteran was progressively dyspneic with very little exertion.  

Based on the foregoing, as well as the fact that the Veteran last underwent a VA Compensation and Pension Examination in June 2008, nearly four years ago, the Board finds that a remand for a new examination is warranted to determine the current severity of the CAD.  38 U.S.C.A. § 5103A (d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377(1994); McLendon v. Nicholson, 20 Vet. App. 79(2006).  See Allday v. Brown, 7 Vet. App. 517, 526(1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403(1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

C.  Cellulitis

The Board further notes that the February 2010 rating decision noted that the Veteran was scheduled for a future examination in December 2010.  However, there is no indication that the Veteran was afforded a VA examination for evaluation of his cellulitis after the December 2008 examination.  On remand, the RO should determine whether such an examination was conducted; and if so, the RO must obtain a copy of the examination and associate it with the claims folder.  Another examination should also be conducted given the passage of time.

D.  Combined Rating

With regard to the question of a combined disability rating, the question originally appealed was whether a combined rating of 60 percent from June 14, 2004, was correctly calculated.  Since the Board's February 2006 remand, the RO has awarded service connection for additional disability and assigned various ratings, including a higher rating for PTSD.  These subsequent actions have affected the Veteran's combined ratings and the effective date of such ratings.  For instance, as of the most recent rating decision by the RO, the Veteran had a combined rating of 70 percent effective from November 15, 2002, a combined rating of 80 percent from January 24, 2008, and a combined rating of 90 percent from February 13, 2008.  Whether the Veteran still disputes the manner of calculation of any combined rating is not clear.  Clarification should be sought.

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for his hypertension, CAD, and cellulitis of the lower extremities.  Specific attention should be given to obtaining any VA examination report prepared on or about December 2010.  Any additional evidence pertinent to the Veteran's claim obtained by the AOJ should be associated with the claims folder.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The AOJ should return the April 2008 VA hypertension examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's present hypertension is related to military service; specifically including consideration of whether there were early manifestations of hypertension in service.  If the examiner cannot be located, or if it is determined that the Veteran should undergo further examination for his hypertension, schedule the Veteran for medical examination by an appropriate medical professional to determine the onset of hypertension.  All indicated tests and studies should be performed.  The claim folder and a copy of this remand must be provided to the examiner in conjunction with the examination.  All opinions expressed must be supported by an explanation of why the examiner concluded as he/she did.  

3.  The AOJ should schedule the Veteran a new VA examination to determine the extent of the service-connected CAD.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination.  Send the claims folder to the examiner for review in conjunction with the examination.  The examiner should conduct METs testing unless it is not medically feasible, and note whether there is any resulting dyspnea, fatigue, angina, dizziness, or syncope.  If a determination of METs by exercise testing cannot be done for medical reasons, an estimate of the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops should be provided.  The examiner should also report whether there is evidence of chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  The examiner should note the percentage of ejection fraction due to any left ventricular dysfunction, determine whether there is evidence of cardiac hypertrophy or dilation as documented by electrocardiogram, echocardiogram or chest x-ray, and indicate whether continuous medication is required.  

4.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the extent of all functional impairment due to cellulitis of the lower extremities.  The examiner must review the claims folder prior to the examination.  The examiner should assess the current severity of the Veteran's service-connected condition, to include any limitation of motion or functional impairment caused by the cellulitis.  See 38 C.F.R. § 4.118 (Schedule of ratings - skin).  To the extent possible, the examiner should distinguish the manifestations of service-connected disability from those of any non service-connected disorders.  

5.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

6.  Thereafter, the AOJ should re-adjudicate the Veteran's claims for higher ratings for CAD, hypertension, and cellulitis of the lower extremities.  Action should also be taken to implement the Board's order above with respect to the PTSD ratings and TDIU rating.  Effective dates should be established for the affected disabilities and for any new combined ratings.  Thereafter, the Veteran and his representative should be informed of the rating decision.  They should be asked to specifically state any objection to the manner by which ratings were combined.  The AOJ should give them time to respond.  (If no further objection exists to the manner by which ratings were combined, the Veteran may wish to inform the AOJ so that additional delay is avoided.)

7.  With respect to any determination that remains adverse to the Veteran's claim(s), the AOJ should furnish the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims remaining on appeal, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues remaining on appeal.  Thereafter, the Veteran and his representative should be given an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


